Atkins, J., dissenting: It is my opinion that this Court, in Charles J. Fay, 42 B.T.A. 206, and Martin A. Rosenberg, 16 T.C. 1360, and the Courts of Appeals of the Ninth Circuit and the Second Circuit in United States v. Rogers, 120 F. 2d 244, and Fay v. Helvering, 120 F. 2d 253, respectively, properly held that termite damage does not constitute a casualty loss, inasmuch as it represents the progressive deterioration of property through a steadily operating cause and does not result from some sudden cause or accident which is unforeseeable and not preventable. There is no logical basis for holding that in some cases termite damage constitutes a casualty loss and that in some it does not. If termite damage is properly deductible as a casualty loss, it should be allowed in every case, provided, of course, that it is reasonably shown that the loss was sustained in the taxable year involved. Periodic inspections for termite damage would be important for this purpose, but not for showing that the loss was or was not a casualty loss. See Burns v. United States, (D.C. N.D. Ohio) 174 F. Supp. 203. The technical information release and the revenue ruling referred to in the majority opinion, are not the equivalent of regulations, and cannot limit the scope of our consideration of the fundamental question involved. In my opinion the claimed deduction should be disallowed. TURNER and Hareon, JJ., agree with this dissent.